Exhibit 10.1

EXECUTION VERSION

FIRST AMENDMENT TO CREDIT AGREEMENT

Dated as of November 29, 2012

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into
between KAR AUCTION SERVICES, INC., a Delaware corporation (the “Borrower”), the
Lenders party hereto, JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”) and
each of the other parties signatory hereto.

PRELIMINARY STATEMENTS

1. Reference is made to the Credit Agreement dated as of May 19, 2011 (as
amended from time to time prior to the date hereof, the “Credit Agreement”),
among the Borrower, the lenders and agents party thereto from time to time, the
Administrative Agent, and the other parties signatory thereto. Capitalized terms
used but not otherwise defined herein are used with the meanings given in the
Credit Agreement.

2. The Borrower has requested that the Required Lenders agree to amend the
Credit Agreement as provided for herein.

3. The Required Lenders are willing to agree to such amendments to the Credit
Agreement on the terms and subject to the conditions set forth herein.

Now, therefore, in consideration of the premises and the agreements, other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

AGREEMENT

SECTION 1. Amendments to Credit Agreement. On the terms and subject to the
conditions set forth herein:

(a) Section 1.1 of the Credit Agreement is hereby amended by inserting in such
subsection the following definitions in the appropriate alphabetical order:

“First Amendment”: means that certain First Amendment, dated as of November 29,
2012 by and between the Borrower, and the Lenders and the other parties
signatory thereto.

“First Amendment Effective Date”: means the earliest date on which the
conditions to effectiveness referred to in Section 2 of the First Amendment
shall have been satisfied.”

(b) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Available Retained ECF” in its entirety and substituting the
following new definition of “Available Retained ECF” therefor:

“Available Retained ECF”: at any time, for the purpose of determining the amount
(if any) available for Restricted Payments under clause (iii) of Section 8.6(e),
for Capital Expenditures under clause (iii) of Section 8.7, for Investments
under Section 8.8(o) or for redeeming, repurchasing, defeasing or otherwise
prepaying Unsecured Notes under Section 8.9(a) the difference (if a positive
number) between (a) the cumulative amount,



--------------------------------------------------------------------------------

for all then-completed fiscal years in which Excess Cash Flow was a positive
number commencing with the fiscal year ending on December 31, 2011, of the
portion of such Excess Cash Flow permitted to be retained by the Borrower for
such fiscal years after giving effect to the payment required under
Section 4.2(c) in respect of such fiscal years, minus (b) the amounts described
in the preceding clause (a) used for Restricted Payments under clause (iii) of
Section 8.6(e), for Capital Expenditures under clause (iii) of Section 8.7, for
Investments under Section 8.8(o) or for redeeming, repurchasing, defeasing or
otherwise prepaying Unsecured Notes under Section 8.9(a).

(c) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “ECF Percentage” in its entirety and substituting the following
new definition of “ECF Percentage” therefor:

“ECF Percentage”: 50.0%; provided, that, commencing with respect to the fiscal
year ending on or about December 31, 2013, the ECF Percentage shall be
(i) reduced to 25.0% if the Consolidated Senior Secured Leverage Ratio as of the
last day of such fiscal year is less than 3.50 to 1.00 but equal to or greater
than 3.00 to 1.00 and (ii) equal to 0.0% if the Consolidated Senior Secured
Leverage Ratio as of the last day of such fiscal year is less than 3.00 to 1.00.

(d) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Excess Cash Flow” in its entirety and substituting the following
new definition of “Excess Cash Flow” therefor:

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, (iv) the
aggregate net amount of non-cash losses by the Borrower and its Restricted
Subsidiaries during such fiscal year, to the extent deducted in arriving at such
Consolidated Net Income, and (v) all Reserved Funds that were not expended in
such fiscal year for the purposes for which they were reserved in the
immediately preceding fiscal year over (b) the sum, without duplication, of
(i) the aggregate amount actually paid by the Borrower and its Restricted
Subsidiaries in cash during such fiscal year on account of Capital Expenditures,
Investments and Permitted Acquisitions (except from amounts designated as
Reserved Funds in the preceding fiscal year, from Indebtedness Incurred and
equity contributions received or from any Reinvestment Deferred Amount),
(ii) the aggregate amount of all regularly scheduled and voluntary principal
payments of Funded Debt (excluding the Term Loans) of the Borrower and its
Restricted Subsidiaries made during such fiscal year (other than in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder) except, in the case of Funded Debt issued
under the Existing Senior Floating Rate Notes Indenture, to the extent such
Funded Debt is being refinanced with other Funded Debt, (iii) scheduled payments
of the Term Loans, the Incremental Loans made pursuant to Incremental Term Loan
Commitments and the Refinancing Term Loans made during such fiscal year,
(iv) increases in Consolidated Working Capital for such fiscal year, (v) the
aggregate net amount of non-cash gains, non-cash income and non-cash credits
accrued by the Borrower and its Restricted Subsidiaries during such fiscal year,
to the extent included in arriving at such Consolidated Net Income, (vi) all
amounts designated as Reserved Funds in such fiscal year and (vii) Restricted
Payments made in cash pursuant to Section 8.6(e) that are financed with
internally generated cash flows.

 

2



--------------------------------------------------------------------------------

(e) Section 1.1 of the Credit Agreement is hereby amended by deleting the
definition of “Indentures” in its entirety and substituting the following new
definition of “Indentures” therefor:

“Indentures”: the Existing Senior Floating Rate Notes Indenture, the Existing
Senior Fixed Rate Notes Indenture and the Existing Senior Subordinated Notes
Indenture.

(f) Section 4.1(c) of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:

(c) Notwithstanding the foregoing, a prepayment premium shall apply to any
prepayment of Term Loans occurring on or prior to the first anniversary of the
First Amendment Effective Date from the proceeds of a Repricing Transaction (as
defined below) in an amount equal to 1.00% of the principal amount of any Term
Loans subject to such prepayment Repricing Transaction. “Repricing Transaction”
shall mean (i) the prepayment or refinancing of all or a portion of the Term
Loans concurrently with the incurrence by the Borrower of any long-term bank
debt financing or any other financing similar to the Term Loans having a lower
all-in yield (including in addition to the applicable coupon, any interest rate
“floors,” upfront or similar fees, and original issue discount payable to the
holders of such Indebtedness (in their capacities as such) with respect to such
Indebtedness) than the yield applicable to the Term Loans (including in addition
to the applicable coupon, any interest rate “floors,” upfront or similar fees,
and original issue discount payable to the holders of such Indebtedness (in
their capacities as such) with respect to such Indebtedness) and (ii) any
amendment which reduces the all-in-yield (calculated in the manner set forth in
clause (i) above) applicable to the Term Loans.

(g) The table following Section 8.1(a) of the Credit Agreement is hereby amended
by deleting such table in its entirety and substituting the following new table
therefor:

 

Last Day of Fiscal Quarter Ending On or About

  

Maximum Consolidated

Senior Secured Leverage Ratio

June 30, 2011

   4.25:1.00

September 30, 2011

   4.25:1.00

December 31, 2011

   4.25:1.00

March 31, 2012

   4.25:1.00

June 30, 2012

   4.25:1.00

September 30, 2012

   4.25:1.00

December 31, 2012

   4.00:1.00

March 31, 2013

   4.00:1.00

June 30, 2013

   4.00:1.00

September 30, 2013

   4.00:1.00

December 31, 2013

   4.00:1.00

March 31, 2014

   4.00:1.00

June 30, 2014

   4.00:1.00

September 30, 2014

   4.00:1.00

December 31, 2014

   3.50:1.00

 

3



--------------------------------------------------------------------------------

Last Day of Fiscal Quarter Ending On or About

  

Maximum Consolidated

Senior Secured Leverage Ratio

March 31, 2015

   3.50:1.00

June 30, 2015

   3.50:1.00

September 30, 2015

   3.50:1.00

December 31, 2015

   3.00:1.00

March 31, 2016 and the last day of each Fiscal Quarter thereafter

   2.50:1.00

(h) Section 8.6(e) of the Credit Agreement is hereby deleted in its entirety and
replaced as follows:

(e) the Borrower may make Restricted Payments (i) (x) after the First Amendment
Effective Date and on or prior to December 31, 2012, in an aggregate amount not
to exceed $18,750,000 and (y) thereafter, in an aggregate amount not to exceed
$75,000,000 in any fiscal year, plus (ii) in an additional amount not to exceed
$75,000,000 in the aggregate on or after the First Amendment Effective Date,
plus (iii) from and counted against Available Retained ECF, in each case, if and
so long as no Default has occurred and is continuing or would result therefrom,
both on a historical and on a pro forma basis (giving effect to such payment and
all related transactions, including the Incurrence and use of proceeds of all
Indebtedness Incurred in connection therewith) the Consolidated Leverage Ratio
on the most recent Test Date did not exceed 4.50 to 1.00 and in the case of
clause (iii) only, the Available Retained ECF would be a positive number if
Available Retained ECF was reduced by the amount of such Restricted Payments
made pursuant to such clause.

SECTION 2. Conditions to Effectiveness. The amendments contained in Section 1
shall be effective upon satisfaction of each of the following conditions
precedent:

(a) The Administrative Agent shall have received original, electronic or
facsimile counterparts of this Amendment duly executed and delivered by Lenders
constituting the Required Lenders and shall have received counterparts of this
Amendment executed by the Borrower and counterparts of the Consent appended
hereto as Exhibit A (the “Consent”) executed by the Grantors, as defined in the
Guarantee and Collateral Agreement (the “Grantors”);

(b) The Administrative Agent shall have received a counterpart to that certain
Fee Letter (“Fee Letter”) dated as of November 18, 2012, by and between the
Administrative Agent and the Borrower, executed and delivered by the Borrower,
and all fees and expense reimbursements (including, without limitation, fees and
expenses of counsel to the Agents and any invoiced fees and expenses payable
under the Fee Letter) under the Fee Letter and the Loan Documents shall have
been paid; and

(c) The Administrative Agent shall have received from the Borrower, for account
of each Lender (each, a “Consenting Lender”) which delivers its original,
electronic or facsimile signature page to this Amendment no later than 5:00 p.m.
(New York City time) on November 28, 2012 (the “Cutoff Date”), payment of an
amendment fee (which shall be fully earned, non-refundable, and payable on First
Amendment Effective Date (under and as defined in the Credit Agreement, after
giving effect to this Amendment)) equal to 12.5 basis points (0.125%) of the
aggregate outstanding amount of Term Loans and Revolving Commitments of such
Consenting Lender as of the Cutoff Date.

 

4



--------------------------------------------------------------------------------

SECTION 3. Representations and Warranties. The Borrower represents and warrants
that:

(a) Authority. The Borrower has the requisite power and authority to execute,
deliver and perform its obligations under this Amendment and the Credit
Agreement as amended hereby. Each Grantor has the requisite power and authority
to execute, deliver and perform its obligations under the Consent and the Loan
Documents, as amended hereby. The execution, delivery and performance by the
Borrower of this Amendment and by the Grantors of the Consent, and the
performance by each Loan Party of each Loan Document (as amended hereby) to
which it is a party have been duly approved by all necessary organizational
action of such Loan Party.

(b) Enforceability. This Amendment has been duly executed and delivered by the
Borrower and the Consent has been duly executed and delivered by each Grantor.
When the conditions to effectiveness in Section 2 of this Amendment have been
satisfied, each of this Amendment, the Consent and each Loan Document (as
amended hereby) is the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought in proceedings in equity or at law).

(c) Representations and Warranties. The representations and warranties made by
any Loan Party in or pursuant to the Loan Documents are true and correct in all
material respects on and as of the date hereof as if made on and as of such
date, except to the extent that such representations and warranties refer to an
earlier date (in which case they are true and correct in all material respects
as of such earlier date) and each Loan Party hereby represents and warrants that
this Amendment does not contain any material Non-public Information.

(d) No Default. No Default or Event of Default shall have occurred and be
continuing on the date hereof or after giving effect to this Amendment.

SECTION 4. Reference to and Effect on the Loan Documents.

(a) If and when this Amendment becomes effective, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended hereby.

(b) The Credit Agreement, as amended hereby, and the other Loan Documents are
and shall continue to be in full force and effect and are hereby in all respects
ratified and confirmed. Without limiting the generality of the foregoing, the
Security Documents and all of the Collateral described therein do and shall
continue to secure the payment of all Obligations under and as defined in the
Credit Agreement, as amended hereby.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or Agent under
any of the Loan Documents or constitute, except as expressly set forth herein, a
waiver or amendment of any provision of any of the Loan Documents.

 

5



--------------------------------------------------------------------------------

(d) This Amendment is a Loan Document. The provisions of Sections 11.12 and
11.16 of the Credit Agreement shall apply with like effect to this Amendment.

SECTION 5. Counterparts. This Amendment (including all consents and
authorizations relating hereto) and the Consent may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original and all
of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment (or
any consent or authorization relating hereto) or the Consent by electronic
transmission or facsimile shall be effective and enforceable as delivery of a
manually executed counterpart thereof. The Administrative Agent will not have
any responsibility for determining whether (and makes no representation as to
whether) any such counterpart has been duly authorized, executed or delivered or
is enforceable against any party hereto.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

[signature pages follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
written above.

 

KAR AUCTION SERVICES, INC. By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

By:  

/s/ Randall K. Stephens

  Name:   Randall K. Stephens   Title:   Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

Required Lenders:

[NAME OF LENDER]

Executed Lender signature pages on file with

Administrative Agent

By:  

 

  Name:     Title:  

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT

Dated as of November 29, 2012

The undersigned, as Grantors under the Guarantee and Collateral Agreement and,
as applicable, as parties to the other Security Documents, hereby consent and
agree to the foregoing First Amendment dated as of November 29, 2012 (the “First
Amendment”), by and between the Borrower and the Lenders party thereto, and
hereby confirm and agree that (i) each of the Guarantee and Collateral Agreement
and the other Security Documents is, and shall continue to be, in full force and
effect and is hereby ratified and confirmed in all respects except that, upon
the effectiveness of, and on and after the date of, said First Amendment, each
reference therein to the “Credit Agreement”, “thereunder”, “thereof” and words
of like import referring to the Credit Agreement, shall mean and be a reference
to the Credit Agreement as amended by said First Amendment and (ii) the
Guarantee and Collateral Agreement, the other Security Documents and all of the
Collateral described in the foregoing do, and shall continue to, secure the
payment and performance of all of the Obligations as defined in the Guarantee
and Collateral Agreement, after giving effect to said First Amendment.

GOVERNING LAW. THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

[Signature pages follow]

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

KAR AUCTION SERVICES, INC. By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA, INC. By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer INSURANCE AUTO AUCTIONS, INC. By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Authorized Signatory Officer ADESA
CORPORATION, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

A.D.E. OF ARK-LA-TEX, INC. By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer A.D.E. OF KNOXVILLE, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA ARK-LA-TEX, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA ARKANSAS, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA ATLANTA, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA BIRMINGHAM, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADESA CALIFORNIA, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA CHARLOTTE, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA COLORADO, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA DES MOINES, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA FLORIDA, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA IMPACT TEXAS, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADESA INDIANAPOLIS, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA LANSING, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA LEXINGTON, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA MISSOURI, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA NEW JERSEY, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ADESA NEW YORK, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADESA OHIO, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA OKLAHOMA, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA PENNSYLVANIA, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA PHOENIX, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA SAN DIEGO, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA SOUTH FLORIDA, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

ADESA TEXAS, INC.

By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

ADESA WISCONSIN, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President and     Chief
Financial Officer ASSET HOLDINGS III, L.P. By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer of ADESA, Inc.,

General Partner

AUTO DEALERS EXCHANGE OF CONCORD, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

AUTO DEALERS EXCHANGE OF MEMPHIS, LLC By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:  

Executive Vice President and

Chief Financial Officer

AUTOMOTIVE FINANCE CORPORATION By:  

/s/ Eric M. Loughmiller

  Name:   Eric M. Loughmiller   Title:   Executive Vice President

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

AUTOMOTIVE RECOVERY SERVICES, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer AUTOVIN,
INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

PAR, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

AFC CAL, LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Executive Vice President AXLE HOLDINGS,
INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Senior Vice President and

            Chief Financial Officer

INSURANCE AUTO AUCTIONS CORP. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

IAA SERVICES, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer IAA
ACQUISITION CORP. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer AUTO
DISPOSAL SYSTEMS, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer ADS PRIORITY
TRANSPORTS, LTD. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer ADS ASHLAND,
LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer ZABEL &
ASSOCIATES, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Executive Vice President and
            Chief Financial Officer  

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

SIOUX FALLS AUTO AUCTIONS, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Executive Vice President and
            Chief Financial Officer TRI-STATE AUCTION CO., INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Executive Vice President and
            Chief Financial Officer LIVEBLOCK AUCTIONS INTERNATIONAL, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Executive Vice President and
            Chief Financial Officer ADESA DEALER SERVICES, LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Executive Vice President ADESA MINNESOTA,
LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Executive Vice President and
            Chief Financial Officer AUTO PORTFOLIO SERVICES, LLC By:  

/s/ Mark R. Nelson

  Name: Mark R. Nelson   Title:   Secretary

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

INSURANCE AUTO AUCTIONS TENNESSEE LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer ADESA
NEVADA, LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

OPENLANE, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

RECOVERY DATABASE NETWORK, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

CARSARRIVE NETWORK, INC. By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

AUCTIONTRAC, LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

FIRST AMENDMENT TO CREDIT AGREEMENT



--------------------------------------------------------------------------------

CARBUYCO, LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller  

Title:   Executive Vice President and

            Chief Financial Officer

INSURANCE AUTO AUCTIONS OF GEORGIA LLC By:  

/s/ Eric M. Loughmiller

  Name: Eric M. Loughmiller   Title:   Authorized Signatory Officer

FIRST AMENDMENT TO CREDIT AGREEMENT